Case 4:10-cr-20388-MAG-MJH ECF No. 874, PageID.13050 Filed 11/19/20 Page 1 of 4




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION


 UNITED STATES OF AMERICA,

                Plaintiff,                                  Case No. 10-20388
                                                            Hon. Mark A. Goldsmith
 vs.

 SHAWN RENARD SMITH,

             Defendant.
 _______________________________/

                              OPINION
  SETTING FORTH THE REASONS FOR DENYING DEFENDANT SHAWN RENARD
         SMITH’S MOTION FOR COMPASSIONATE RELEASE (Dkt. 839)

        The Court denied Defendant Shawn Renard Smith’s motion for compassionate release on

 October 26, 2020 (Dkt. 865). The Court is entering this Opinion to set forth its findings and

 analysis in support of that order.

        A jury found Smith guilty of multiple drug and weapons charges.          See Judgement

 (Dkt. 569). The Court sentenced him to 25 years’ imprisonment on September 10, 2012. Id. Smith

 has a projected release date of November 27, 2031. Smith sought compassionate release under the

 First Step Act because of the dangers posed by COVID-19. For the reasons that follow, the Court

 denied Smith’s motion.

                                      I.   LEGAL STANDARD

        “The First Step Act of 2019, Pub. L. 115-391, 132 Stat. 5194, modified the statute

 concerning the compassionate release of federal prisoners, 18 U.S.C. § 3582,” such that district

 courts may entertain motions filed by incarcerated defendants seeking to reduce their sentences.

 United States v. Ruffin, ---F.3d---, 2020 WL 6268582, at *3 (6th Cir. Oct. 26, 2020). Under 18
Case 4:10-cr-20388-MAG-MJH ECF No. 874, PageID.13051 Filed 11/19/20 Page 2 of 4




 U.S.C. § 3582(c)(1)(A)(i), a court may reduce a sentence if, after considering the sentencing

 factors set forth in § 3553(a), the court finds that “extraordinary and compelling reasons warrant

 such a reduction . . . and that such a reduction is consistent with applicable policy statements issued

 by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A).

        In the commentary to U.S.S.G. § 1B1.13, the Sentencing Commission has enumerated

 several extraordinary and compelling reasons justifying a reduction of sentence, including the

 “Medical Condition of the Defendant,” “Age of the Defendant,” and “Family Circumstances.”

 U.S.S.G. 1B1.13 cmt. n.1(A)-(C). Some examples of compelling reasons are medical conditions

 “with an end of life trajectory,” a defendant’s serious physical deterioration related to the aging

 process, and death or incapacitation of a caregiver of a defendant’s minor child or children. Id.

 The Guidelines also contemplate “Other Reasons” where the defendant has “extraordinary and

 compelling reasons other than, or in combination with” the other enumerated reasons. U.S.S.G.

 1B1.13 cmt. n.1(D). “Beyond the extraordinary-and-compelling-reasons requirement, this policy

 statement also requires a district court to find that ‘the defendant is not a danger to the safety of

 any other person or to the community, as provided in 18 U.S.C. § 3142(g).’” Ruffin, 2020 WL

 6268582, at *4 (quoting U.S.S.G. 1B1.13(2)-(3)).

                                         II.     ANALYSIS

        The Government conceded that Smith’s medical conditions place him at a heightened risk

 for the more severe symptoms of COVID-19. Resp. at 14 (Dkt. 849). Therefore, it did not dispute

 that Smith’s medical conditions are extraordinary and compelling reasons justifying his early

 release under the Sentencing Guidelines. However, it argued that Smith remained a danger to the

 community, which prohibited his release under the Sentencing Guidelines and the § 3553(a)

 factors. The Court agreed.



                                                   2
Case 4:10-cr-20388-MAG-MJH ECF No. 874, PageID.13052 Filed 11/19/20 Page 3 of 4




        Before granting a sentence reduction under the First Step Act, the Court must consider the

 § 3553(a) factors, which include the nature and circumstances of a defendant’s offenses and the

 history and characteristics of the defendant, the seriousness of the offenses, and the need to protect

 the public from further crimes by the defendant. And the Court must consider whether the

 defendant is a danger to “the safety of any other person or to the community.” 18 U.S.C. § 3142(g).

        Smith remains a danger to the community. A jury convicted Smith of being an armed drug

 trafficker, for which he has served less than half of his custodial sentence. Smith was convicted

 previously of criminal sexual conduct in the second degree for forcibly raping a 17-year-old girl.

 Sentencing Tr. at PageID.5516 (Dkt. 602). He served seven years; was paroled; and, within a year,

 was returned to prison for three years on a parole violation based on a new conviction for dealing

 drugs. Smith was released from prison in 2003. Four years from his release, Smith returned to

 drug dealing. Id. Additionally, the Government represents that Smith, while incarcerated, has

 been sanctioned for possessing drugs or alcohol, and twice for possessing unauthorized items.

 Resp. at 18. Smith does not dispute the Government’s representation.

        The § 3553(a) factors did not favor Reed’s release, and his release would not be consistent

 with the Sentencing Guidelines’ restriction on releasing defendants who pose a threat to the

 community.

                                       III.    CONCLUSION

        For the reasons stated above, the Court denied Smith’s motion for compassionate release

 (Dkt. 839).

 Dated: November 19, 2020                              s/Mark A. Goldsmith
        Detroit, Michigan                              MARK A. GOLDSMITH
                                                       United States District Judge




                                                   3
Case 4:10-cr-20388-MAG-MJH ECF No. 874, PageID.13053 Filed 11/19/20 Page 4 of 4




                                 CERTIFICATE OF SERVICE

 The undersigned certifies that the foregoing document was served upon counsel of record and any
 unrepresented parties via the Court's ECF System to their respective email or First Class U.S. mail
 addresses disclosed on the Notice of Electronic Filing on November 19, 2020.

                                                      s/Karri Sandusky
                                                      Case Manager




                                                 4
